Matter of Awilda M. v Juan Francisco O. (2020 NY Slip Op 02174)





Matter of Awilda M. v Juan Francisco O.


2020 NY Slip Op 02174


Decided on April 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020

Renwick, J.P., Richter, Mazzarelli, Singh, JJ.


11339 -4572/17 -4573/17 -12231/17 -12232/17

[*1]In re Awilda M., Petitioner-Respondent,
vJuan Francisco O., Respondent-Appellant.


Larry S. Bachner, New York, for appellant.

Order, Family Court, New York County (Maria Arias, J.), entered on or about September 6, 2018, which, inter alia, granted parenting time to petitioner mother on three consecutive weekends per month, and set a schedule regarding holiday visitation and vacation time, unanimously affirmed, without costs.
Application by respondent father's counsel to withdraw as counsel is granted (see Anders v California, 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record shows that there are no nonfrivolous issues which could be raised on appeal. There is no basis to argue that the award of three weekends per month to the mother is excessive, and the order was clearly within the scope of the court's discretion (see Matter of Lattina B. v Daquan H., 171 AD3d 601 [1st Dept 2019]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2020
CLERK